Case 1:17-cv-06164-KPF Document 64-1 Filed 01/31/19 Page 1 of 13
Case 1:17-cv-06164-KPF Document 64-1 Filed 01/31/19 Page 2 of 13
Case 1:17-cv-06164-KPF Document 64-1 Filed 01/31/19 Page 3 of 13
Case 1:17-cv-06164-KPF Document 64-1 Filed 01/31/19 Page 4 of 13
Case 1:17-cv-06164-KPF Document 64-1 Filed 01/31/19 Page 5 of 13
Case 1:17-cv-06164-KPF Document 64-1 Filed 01/31/19 Page 6 of 13
        Case 1:17-cv-06164-KPF Document 64-1 Filed 01/31/19 Page 7 of 13



        9.     Governing Law: This Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of New York, excluding the conflict-of-laws principles
thereof. The parties consent and stipulate to the personal jurisdiction of the United States District
Court for the Southern District of New York and the Supreme Court of the State of New York in
any subsequent proceeding to enforce this Agreement.

        10.      Enforceability: If any provision of this Agreement is held to be illegal, void, or
unenforceable, such provision shall be of no force or effect. However, the illegality or
unenforceability of such provision shall have no effect upon, and shall not impair the legality or
enforceability of, any other provision of this Agreement, provided, however, that upon any finding
by a court of competent jurisdiction that a release or waiver of claims or rights or a covenant set
forth herein is illegal, void or unenforceable, Plaintiff agrees to promptly execute a release, waiver
and/or covenant that is legal and enforceable.

        11.    Release Notification: Defendants advised Plaintiff to discuss the terms of this
Agreement and release of claims with their legal counsel and Plaintiff acknowledges that he has
consulted with Michael Faillace, Esq. of Michael Faillace & Associates, P.C., Plaintiff
acknowledges that it is his choice to waive any potential claims in return for the benefits set forth
herein and that he made this decision after careful thought and a reasonable period of time to
consider this Agreement, and after an opportunity to consult with his attorneys. Plaintiff confirms
he understands the terms of this Agreement and that he is signing this Agreement voluntarily.

        12.    Counterparts: To signify their agreement to the terms of this Agreement and
General Release, the parties have executed this Agreement on the date set forth opposite their
signatures, which appear below. This Agreement may be executed in two or more counterparts
and each of such counterparts, for all purposes, shall be deemed to be an original but all of such
counterparts together shall constitute but one and the same instrument, binding upon all parties
hereto, notwithstanding that all of such parties may not have executed the same counterpart. This
agreement may also be executed by facsimile transmission.

Plaintiff:


Date:                                  By:
                                               Victor Hugo Ortega Hernandez


Defendants:

Muzz
By:
Print                                                       f   ]zq/ I~
                                                                I   I

Date:    1\     I
              2s 1q                    By:
                                              J,,~b=Russo
Case 1:17-cv-06164-KPF Document 64-1 Filed 01/31/19 Page 8 of 13




                  EXHIBIT A
                   Case 1:17-cv-06164-KPF Document 64-1 Filed 01/31/19 Page 9 of 13



             SUPREME COURT OF THE ST ATE OF NEW YORK
             NEW YORK COUNTY
             ----------------------------x

             VJCTOR HUGO ORTEGA HERNANDEZ,
             individually and on behalf of others similarly             Index No.:
             situated,
                                                                        AFFIDAVIT OF CONFESSION OF
                                          Plaintiff,                    JUDGMENT

                                   -against-

             MUZZARELLA INC. (d/b/a MUZZARELLA
             PJZZA) and JOHN RUSSO,

                                          Defendants.

             ------------------------------------X

             STA TE OF NEW YORK                  )
                                                 : ss.:
             COUNTY OF                           )


                    1, JOHN RUSSO, being duly sworn, deposes and says:

                    I.      I reside in     Jf C !""''        Av,., ~•<+'7' ,   tJ'j lo::io6
                    2.      Pursuant to the terms of the Settlement Agreement and Release by and between
                            VICTOR HUGO ORTEGA HERNANDEZ ("Plaintiff') on the one hand, and
                            MUZZARELLA INC. (D/B/A MUZZARELLA PIZZA), and JOHN RUSSO (each
                            a "Defendant" and collectively, "Defendants"), to which this Affidavit is annexed,
                            I hereby confess judgment and authorize entry thereof against me individually and
                            in favor of the Plaintiff for the sum of two (2) times the unpaid ha lance upon the
                            Settlement Agreement and Release.

                    3.      This affidavit of confession of judgment is for a debt justly due to Plaintiff under
                            the terms of the Settlement Agreement, to which this Affidavit is annexed, which
                            provides that Defendants are to submit a total sum of $62,000 to Plaintiff.
                            However, I understand that this Confession calls for a judgment in a greater amount
                            than the Settlement Agreement as a penalty for an uncured default.

        4.  This affidavit is made upon good and valuable consideration, the sufficiency of
-----------'wh-iGh-1-ack-new ledge-on-behalf of-the-Defendants-Jncl uEl-ing,without-1 i 111 i tation- ------
            the terms and provisions of the Settlement Agreement.
     Case 1:17-cv-06164-KPF Document 64-1 Filed 01/31/19 Page 10 of 13



       5.      I hereby represent my understanding that upon Defendants' breach of the
               Settlement Agreement and failure to cure, this Confession of Judgment shall be
               docketed and entered in the Supreme Court of the State of New York, as a
               judgment for two times the unpaid balance to be paid under the Settlement
               Agreement, against Muzzarella Inc. (d/b/a Muzzarella Pizza).




                                                                        John Russo
                                                         Title:   O &,.,, Al tf..   fL


Sworn to before me on this

21 dayof h-2019


                          JASON MIZRAHI
                   Notary Public, State of New York
                     Registration #02Ml636999
                    Qualified In Queens County
                   Commission Expires Sept. 5, 2021
Case 1:17-cv-06164-KPF Document 64-1 Filed 01/31/19 Page 11 of 13




                  EXHIBITB
      Case 1:17-cv-06164-KPF Document 64-1 Filed 01/31/19 Page 12 of 13




SUPREME COURT OF THE ST ATE OF NEW YORK
NEW YORK COUNTY
----------------------------x

VJCTOR HUGO ORTEGA HERNANDEZ,
individually and on behalf of others similarly                   Index No.:
situated,
                                                                 AFFIDAVIT OF CONFESSION OF
                             Plaintiff,                          JUDGMENT

                      -against-

MUZZARELLA INC. (d/b/a MUZZARELLA
PIZZA) and JOHN RUSSO,

                             Defendants.

------------------------------------X


STATE OF NEW YORK                   )
                                    : ss.:
COUNTY OF                           )


       J, JOHN RUSSO, being duly sworn, deposes and says:

       I.      ] reside in    Pf    C/u,Se   IJ11e ·,   Ha.s+.·.-,r ,   µ'1' to-:J.o~

       2.      Pursuant to the terms of the Settlement Agreement and Release by and between
               VICTOR HUGO ORTEGA HERNANDEZ ("Plaintiff') on the one hand, and
               MUZZARELLA JNC. (d/b/a MUZZARELLA PJZZA) and JOHN RUSSO (each a
               "Defendant" and collectively, "Defendants"), to which this Affidavit is annexed, I
               hereby confess judgment and authorize entry thereof against me individually and
               in favor of the Plaintiff for the sum of two (2) times the unpaid balance upon the
               Settlement Agreement and Release.

       3.      This affidavit of confession of judgment is for a debt justly due to Plaintiff under
               the terms of the Settlement Agreement, to which this Affidavit is annexed, which
               provides that Defendants are to submit a total sum of $62,000 to Plaintiff.
               However, I understand that this Confession calls for a judgment in a greater amount
               than the Settlement Agreement as a penalty for an uncured default.

                 11s affiaav1t 1s made upon good an va ua5le consideration, the sufficiency o
               which I acknowledge on behalf of the Defendants, including, without limitation,
               the terms and provisions of the Settlement Agreement.
     Case 1:17-cv-06164-KPF Document 64-1 Filed 01/31/19 Page 13 of 13




       5.      I hereby represent my understanding that upon Defendants' breach of the
               Settlement Agreement and failure to cure, this Confession of Judgment shall be
               docketed and entered in the Supreme Court of the State of New York, as a
               judgment for two times the unpaid balance to be paid under the Settlement
               Agreement, against me, John Russo.




Sworn to before me on this


"r+r>
               JASON MIZRAHI
        Notary Public, State of New York
          Registration #02Ml636999
         Qualified In Queens County
        Commission Expires Sept. 5, 2021
